Title: To George Washington from Josiah Quincy, 19 February 1776
From: Quincy, Josiah
To: Washington, George



Braintree [Mass.]February 19th 1776
May it please your Excellency,

Since the sudden and unexpected burning of the Houses upon Dorchester Neck, I have been repeatedly and earnestly solicited, by my distressed Friends and Neighbours, to make an humble Representation to your Excellency, that, our Habitations are equally exposed to be destroyed by our Enemies, whenever their Malice shall stimulate them to make us feel the Effects, of

the unrelenting Vengeance of the “royal Brute of England.” Could your Excellency have spared Time, to make us happy in a Visit, and taken a View of this Part of our Harbour, you would have been immediately sensible, of the Ease with which an Excursion may be made from the Castle, either upon Squantum Neck, or the Main; where, before a sufficient Force could be collected to repel them, our Enemies might rob us of our Provision, burn our Houses, murder or captivate the Inhabitants, who could not escape, and retreat again to the Castle in less than an Hour, as it is not distant more than a League. Your Excellency would also have seen, two line of Battle Ships, one Frigate, and about 15 large Transports, which have been, above six Weeks past, in Nantasket Road; besides, ten or a Dozen arm’d Cruisers, wch are constantly going out in Pursuit of our Privateers, or coming in, with their Captures, or expected Transports under their Convoy.
If our Army should take Post upon Dorchester Neck, have we not Reason to apprehend, the Shores will be attacked, from a Spirit of Revenge? Certainly, su⟨ch⟩ a Fleet can easily spare, and have Boats enough to transport four or five hun⟨dred⟩ Men, who may, and when the irresistable Impulses of Hunger, or Thirst f⟨or⟩ Blood, inspires them with sufficient Courage, I fear will, land and ravag⟨e⟩ along Shore for Miles; any Force we have, at present, to oppose them no⟨t⟩ withstanding. Our Circumstances are peculiarly unhappy! and in a very striking Manner resemble, the deplorable Condition of those miserabl⟨e⟩ Wretches, who, in the last War inhabited our frontier Settlements; w⟨here⟩ they were every moment exposed, to the Incursions of a savage and barbaro⟨us⟩ Enemy; with this Difference in their Favour, that, from early Life they were familiar with Want, and inured to Hardships: Whereas, ⟨if⟩ we should be reduced, to the dreadfull Necessity of abandoning ou⟨r⟩ Habitations, our Lands must lye uncultivated, our Stocks of Cattl⟨e⟩ and Sheep must perish, for Want of Food and Care; and, what will be an Aggravation of our Misery, we must fly for an Assy⟨lum⟩ to our fellow Citizens, whose Houses are already crouded with Inhabitants, who have fled to them for Refuge, and having charitably supported their suffering Brethren, are themselves become poor. Suffer not, therefore, such a Misfortune to befall us, if it is in your Excellency’s Power to prevent it!

I am not only earnestly intreated, but, the Prayers a⟨nd⟩ Tears of my most tender Connections constrain me, to implo⟨re⟩ your Excellency’s immediate Protection! Where shall ⟨we⟩ indeed, where can we go, for Relief, but to you Sir! The whole Force of the Continent is under your Command, and at your Disposal: Let us not, therefore, plead in vain for that Help, which is no where else to be found! We beseech you to grant us Protection, before it is too late, which we fear it will be, if not speedily granted! We are informed, that some of the new raised Troops are destitute of Barracks.
There are Barracks at Squantum, sufficient for four or five hundred Men: Such a Guard, we hope would securely defend us, especially, if a Number of Boats were allowed them, to parade in the Bay, when the Weather will permit; as such a Manœuvre would, probably, intimidate the Enemy from landing, least their Retreat should be cut off: Besides, the same Boats would be ready, upon any sudden Emergency, to transport them elsewhere.
As your Excellency can have no Reason to doubt, the Truth of the foregoing Representation, of our di⟨stre⟩ssed Circumstances, we rest assured, the Benevolence of your Disposition, will cause them to be duely attended to.
That your Excellency’s Success, may be equal to the Importance of the Trust reposed in you, and your future Fame, in the Annals of America, equal to both, is the ardent, and unalterable Wish of, your Excellency’s faithfull Servt

Josiah Quincy

